On Rehearing.
By the decree handed down the defendant and appellee has been condemned to pay the costs in both courts. This was the result of inadvertence, and the error may be corrected without granting a rehearing. The case is one in which, we think, the husband, as head and master of the community, and as the party casts in the main action, is, at least primarily, liable for all costs, even though the judgment appealed from was amended in his favor, the question of the ultimate liability of the parties inter sese for the costs of the appeal to be adjusted upon the settlement of the community.
It is therefore ordered, adjudged, and decreed that the decree heretofore rendered in this case be amended by condemning the plaintiff, as head and master of the community, to pay all costs, reserving the question of the liability of the defendant as between her and the plaintiff for the costs of the appeal to be adjusted upon the settlement of the community.
It is further ordered that the rehearing be refused.